Citation Nr: 1138197	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  11-20 157	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran made an irrevocable election for educational benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill program (Chapter 30).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from September 2001 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) following an April 2011 action by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In an August 2011 statement to VA, the Veteran stated that he would no longer be attending school and would like to "request the funds from my participation in chapter 30."  It appears from this statement that the claimant desires reimbursement of the money he contributed to the Montgomery GI Bill while in service.  As such a claim has not been adjudicated by the agency of original jurisdiction (AOJ), it is not before the Board; hence, it is referred to the AOJ for appropriate action.


FINDING OF FACT

In August 2011, prior to the promulgation of a decision by the Board, the Board received a statement from the Veteran in which he expressed his desire to cancel his appeal.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal of the issue of whether he made an irrevocable election for educational benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill program (Chapter 30) have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2011).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2011).

By an August 2011 statement, prior to the issuance of a decision by the Board, the Veteran stated that he wished to cancel his appeal.  This was done in writing.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim of whether the Veteran made an irrevocable election for educational benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill program (Chapter 30).  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


